Exhibit Olympus Pacific Minerals Inc. Interim Management Discussion and Analysis (“MD&A”) For the three months ended March 31, 2009, dated as at May 11, 2009. The following Interim Management Discussion and Analysis, which has been prepared for the three months ended March 31, 2009, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the three month period ended March 31, 2009 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the three month period ended March 31, 2009 and the subsequent period to May 11, 2009. This MD&A should be read in conjunction with the annual MD&A and annual audited consolidated financial statements and the notes for the three years ended December 31, 2008 and the related MD&A included in the Company’s annual report.Any reference to the financial statement notes within this MD&A are incorporated by reference number. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com. Olympus is listed on the Toronto Stock Exchange under the symbol OYM and onthe over-the-counter bulletin board in the United States under the symbol OLYMF. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors. We evaluate materiality with reference to all relevant circumstances.All dollar amounts are stated in United States dollars unless otherwise indicated. 1 OLYMPUS PACIFIC MINERALS INC.1 Olympus Background Olympus Pacific Minerals Inc. is an international company involved in mineral exploration, development and mining of properties in Southeast Asia with a focus in Vietnam.The Company, a first mover in Vietnam, is building its base with the aim of being a leading gold producer and explorer in Southeast Asia and has commissioned the first two foreign owned gold mines to be operated in Vietnam since the 1940s.The management team is strongly committed to Olympus’ vision of making major discoveries in the region and increasing shareholder value.The Company focuses its activities on two multi-project properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. 1 The Directors of Olympus Pacific Minerals Inc. are Messrs. David Seton (chairman), John Seton, Kevin Flaherty, Jon Morda, and Douglas Willock. The CEO is Mr. David Seton. The CFO is Mr. Peter Tiedemann. 2 The material business operations of the Company are presently carried out in large part through wholly or jointly owned private subsidiary companies as set out in the chart below. Bong Mieu (80 percent interest) Bong Mieu hosts our producing gold mine, the Bong Mieu Central Gold Mine (VN220) that contains proven and probable reserves and has been in commercial production since the fourth quarter of 2006.Bong Mieu also hosts the Bong Mieu Underground Deposit (VN230) which is under development, Bong Mieu East (VN240), as well as a number of new surface showings. Phuoc Son (85 percent interest) Phuoc Son is actively being explored for new primary gold occurrences in addition to thirty existing occurrences.The property includes the high-grade deposit Dak Sa (VN320) which is under development. Capcapo The property, located in the Philippines, has remained virtually unexplored and has exploration potential. Olympus has an option to earn up to a 60 percent interest in this mining tenement upon completing a specified level of expenditures on the property. 3 Olympus 2009 in Summary · Announced a 64% upgrade of Gold Resources at Bong Mieu East, increasing its total Resources in Vietnam to 1.61 million ounces of gold · Completed upgrades to the Bong Mieu plant to improve production processing. · Continued Toll Treatment of ore from the Phuoc Son mine at the Bong Mieu Gold Plant · Commenced a preliminary financial assessment of Bong Mieu East · Commenced a recalculation of the Phuoc Son resource scheduled to be released mid 2009 following recent step-out drilling programs · Increased production to 2,494 ounces for the month of April 2009 and is set to become cash positive in the 2nd Quarter of 2009. · Olympus is progressing the ‘self-fund’ process to increase revenue and reduce costs. 4 BONG MIEU GOLD MINING COMPANY LIMITED2 Bong Mieu Background The Bong Mieu Gold Mining property, located in Tam Lanh Commune of the Tam Ky District in the southeast corner of Quang Nam province in Central Vietnam, hosts our producing gold mine, the Bong Mieu Central Gold Mine and production plant (VN220).The mine contains proven and probable reserves and has been in commercial production since 2006.Bong Mieu also hosts the Bong Mieu Underground Deposit (VN230), which is being explored, developed, and test mined for development and is located one kilometer from the operating Bong Mieu Central Gold Mine (VN220).Exploration work to date has resulted in a significant new discovery in the east area of the property, Bong Mieu East (VN240), as well as a number of new surface showings.There is potential for additional discoveries and resource expansion based on work completed to date. Bong Mieu Structure Olympus Pacific Minerals Inc., through its holding companies, holds an 80 percent ownership interest in Bong Mieu Gold Mining Company Limited (“BM”), a joint venture enterprise incorporated in Vietnam, which has surface rights on the Bong Mieu Gold Property. The other 20percent of Bong Mieu Gold Mining Company Limited is owned by two Vietnamese organizations, MIDECO (10 percent) and MINCO (10 percent). The Vietnamese partners have not, at this stage, paid their share of the funding requirements.Joint venture profits are to be shared in proportion to ownership once funding requirements are met. The Company pays a 2 percent royalty based on 80 percent of the revenues of Bong Mieu Central to Zedex Minerals Limited. In addition to the two percent royalty, the Company pays a three percent net smelter return royalty equal to three percent of the sales price when the gold is smelted in Vietnam. Olympus manages the exploration and operation programs on the property on behalf of the joint venture. The following table provides key information for the Bong Mieu property: 2009 Q1 Net deferred exploration and development $9,262,863 Property, plant, and equipment $7,757,918 Spending on exploration and development activities $325,562 Expenditure on property, plant, and equipment $242,485 Bong Mieu Reserves and Resources Earlier changes to the reserves and resources estimates that were published in the MD&A forprevious quarterscan be found in the Company’s filings at www.sedar.com. No further changes have been made to the Reserve and Resources quoted in the 2008 audited Annual Report filed on SEDAR March 31, 2009. 2The Directors of Bong Mieu Gold Mining Company Limited are Messrs. David Seton (chairman), John Seton, Colin Patterson, Dang Mau Luu, Duong Ho Phuong, and Nguyen Xuan Tuong.
